Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to the RCE filed 5/4/2021 in which Claims 2-16, 18-21 are pending and Claim 17 is canceled.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
 Terminal Disclaimer
3.	The terminal disclaimer filed on 5/25/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
5.	Claims 16, 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,238,318 in view of U.S. Patent 7,894,779 to Meiyappan et al (“Meiyappan”).
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 16 of the instant application and Claim 1 of co-pending patent 8,238,318 each describe a radio comprising: a plurality of antenna elements; a plurality of transmit radio frequency (RF) chains coupled to at least one of the plurality of antenna elements; a plurality of receive RF chains coupled to at least one of the plurality of antenna elements; one or more modulator cores; and a transmit path channel multiplexer coupled to the plurality of transmit RF chains and the one or more modulator cores.  Claim 18 depends from Claim 16 and includes additional elements of the co-pending patent. The inventions recited are an obvious variation of one another except the instant application does not expressly disclose a plurality of RF cancellation combiners coupled to the plurality of receive RF chains; a plurality of adaptable RF transversal filter sets coupled to the plurality of RF cancellation combiners and coupled to the plurality of transmit RF chains; wherein the radio is configured to perform adaptable RF cancellation for reduction of one or more transmit signals at a receiver within the radio. Meiyappan teaches adaptive ; notch filters 516 and 518 coupled to transmitters 502 and 504 are also coupled to the adaptive cancellation control logic 534 via transmitter suppressor 513 (see Figure 5); adaptive cancellation logic uses measurements to modify the phase and/or amplitude adjustments made on the reference signal. The reference signal is adjusted to provide sufficient phase and amplitude adjustment of the reference signal to cancel out the transmitter leakage signal in the receive signal (see Col. 9, lines 36-44).  These differences are not patentably distinct since the radio in the instant application in view of Meiyappan is broader than the patent.
Claims from Instant Application 
Claims from Co-Pending Patent
16.    A radio comprising: a plurality of antenna elements; a plurality of transmit radio frequency (RF) chains coupled to at least one of the plurality of antenna elements;
1.  An intelligent backhaul radio comprising: a plurality of transmit RF chains to convert from a plurality of transmit chain signals to a plurality of respective transmit RF signals…a plurality of directive gain elements; a plurality of RF connections to couple at least certain of the plurality of directive gain elements to the plurality of transmit RF chains;
a plurality of receive RF chains coupled to at least one of the plurality of antenna elements; 
a plurality of receive RF chains to convert from a plurality of receive RF signals to a plurality of respective receive couple certain of the plurality of directive gain antenna elements to certain of the plurality of receive RF chains
one or more modulator cores; 
one or more modulator cores;
and a transmit path channel multiplexer coupled to the plurality of transmit RF chains and the one or more modulator cores
a transmit path channel multiplexer, interposed between the one or more modulator cores and the plurality of transmit RF chains


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
10.	Claims 16, 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by U.S. Patent 7,894,779 to Meiyappan et al (“Meiyappan”) in view of U.S. Patent 8,238,318 to Negus.
As to Claim 16, Meiyappan teaches a radio comprising: a plurality of antenna elements (apparatus 500 includes a transmit path having a first transmitter 502 and second transmitter 504; receive path 512 includes receive channels 1 and 2, see Col. 9, lines 45-48, 53-58; Col. 10, lines 4-8; Fig. 5); a plurality of transmit radio frequency (RF) chains coupled to at least one of the plurality of antenna elements (apparatus 500 includes a transmit path having a first transmitter 502 and second transmitter 504, see Col. 9, lines 45-48; Fig. 5); a plurality of receive RF chains coupled to at least one of the plurality of antenna elements (receive path 512 includes receive channels 1 and 2, see Col. 10, lines 4-8; Fig. 5); a plurality of RF cancellation combiners coupled to the plurality of receive RF chains (adaptive cancellation logic 534 coupled to the receive path 512, see Figure 5); and a plurality of adaptable RF transversal filter sets coupled to the plurality of RF cancellation combiners and coupled to the plurality of transmit RF chains (notch filters 516 and 518 coupled to transmitters 502 and 504 are also coupled to the adaptive cancellation control logic 534 via transmitter suppressor 513, see Figure 5); wherein the radio is configured to perform adaptable RF cancellation for reduction of one or more transmit signals at a receiver within the radio (adaptive cancellation logic uses measurements to modify the phase and/or amplitude adjustments made on the reference signal. The reference signal is adjusted to provide sufficient phase and amplitude adjustment of the reference signal to cancel out the transmitter leakage signal in the receive signal, see Col. 9, lines 36-44).
Meiyappan does not expressly disclose one or more modulator cores; and a transmit path channel multiplexer coupled to the plurality of transmit RF chains and the one or more modulator cores.
Negus teaches one or more modulator cores; and a transmit path channel multiplexer coupled to the plurality of transmit RF chains and the one or more modulator cores (multiple modulator cores 1812, see Col. 25, lines 35-36; Fig. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Meiyappan with Negus to teach one or more modulator cores; and a transmit path channel multiplexer coupled to the plurality of transmit RF chains and the one or more modulator cores. The suggestion/motivation would have been in order to simultaneously use parallel encoded and modulated information streams each associated with multiple antenna and transmit/receive chain combinations to maximize signal quality and minimize interference (see Col. 25, lines 15-20).
As to Claim 18, depending from Claim 16, Meiyappan teaches one or more selectable RF connections, wherein each selectable RF connection is configured to selectively couple to at least one of certain of the plurality of antenna elements (TX/RX signal duplexer 508 for coupling signals from transmit .  
As to Claim 19, depending from Claim 16, Meiyappan teaches wherein each of the plurality of adaptable RF transversal filter sets comprise: one or more adaptable RF transversal filters; and an RF filtered signal combiner (notch filters 516 and 518 coupled to transmitters 502 and 504 are also coupled to the adaptive cancellation control logic 534 via transmitter signal combiner 505 and transmitter suppressor 513, see Figure 5).  
As to Claim 20, depending from Claim 16, Meiyappan teaches wherein the radio is configured to perform adaptable RF cancellation for reduction of one or more transmit signals at a receiver within the radio by adapting at least one of the one or more adaptable RF transversal filters to reduce a level of an interfering signal component within a receive chain output signal, wherein the interfering signal component is derived from a transmitter related signal (adaptive cancellation logic uses measurements to modify the phase and/or amplitude adjustments made on the reference signal. The reference signal is adjusted to provide sufficient phase and amplitude adjustment of the reference signal to cancel out the transmitter leakage signal in the receive signal, see Col. 9, lines 36-44; notch filter to reject an interference signal, including leakage noise, from transmitters 302 and 304 as well as other interference, see Col. 7, line 65 – Col. 8, line 1).
 As to Claim 21, depending from Claim 16, Meiyappan teaches wherein the radio utilizes a metric that accounts for at least the interfering signal component, wherein the metric comprises one or more of an RF transmit leakage metric, a transmit leakage metric, an RSSI metric, a metric involving a correlation with a reference signal, a metric involving a correlation with a transmit chain input signal, a metric derived from a receive RF chain, a metric associated with a desired receive signal, a metric associated with isolation between certain receive antenna array elements and certain transmit antenna array elements associated with the intelligent radio, a metric based upon measurements of signals, channel estimates, or cancellation performance, a receiver performance metric such as signal to noise ratio (SNR), bit error rate (BER), or frame error rate (FER), or a metric associated with the forward error correction (FEC) decoder (adaptive cancellation logic uses measurements to modify the phase and/or amplitude adjustments made on the reference signal. The reference signal is adjusted to provide sufficient phase and amplitude adjustment of the reference signal to cancel out the transmitter leakage signal in the receive signal, see Col. 9, lines 36-44).
Allowable Subject Matter
11.	Claims 2-15 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/          Examiner, Art Unit 2694 


/PATRICK N EDOUARD/          Supervisory Patent Examiner, Art Unit 2694